Citation Nr: 0902938	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than October 25, 
2005, for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran had active service from September 1967 to 
September 1969, and from May 1972 to May 1975.  His 
decorations include the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which granted service connection for 
PTSD, and assigned a 30 percent evaluation, effective October 
25, 2005.  The veteran perfected an appeal as to the assigned 
30 percent evaluation, and the effective date for the award 
of service connection for PTSD.  

In December 2008, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
copy of the hearing transcript is of record and has been 
reviewed.

The earlier effective date issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD is primarily manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a restricted affect; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; depression; and 
difficulty in establishing and maintaining effective work and 
social relationships.  There are also reports of suicidal and 
homicidal ideations, but no plan is in place.

2.  The veteran has not submitted evidence tending to show 
that his service- connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim for PTSD

The veteran's PTSD claim arises from his disagreement with 
the initial disability rating following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records, VA medical evidence, and 
private medical evidence are of record.  The veteran has been 
afforded a personal hearing and has been medically evaluated 
in conjunction with his increased rating claim.  All 
identified and available treatment records have been secured.  
The duties to notify and assist have been met.


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which disability rating to apply 
to the veteran's disability, the higher disability rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

The present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating.  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

In this case, the veteran is currently in receipt of an 
initial 30 percent disability rating for PTSD, pursuant to 
Diagnostic Code 9411.  According to such code, a 30 percent 
disability rating is assigned for PTSD when there is evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

A 50 percent disability rating is assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability rating is assigned when there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF score of 51 to 60 is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF score of 31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work, school, or family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friend, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing in school).

A physician's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage disability rating is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (West 2002); VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

In this case, the veteran served in the Republic of Vietnam, 
and as noted, he is in receipt of a CIB.  

In August 2005, the veteran underwent a psychiatric 
evaluation by a private physician, Dr. K. K. G.  On 
examination, he was regarded as alert, well-groomed, and 
oriented as to time, place, person, and situation.  He was 
not in distress.  His mood was described as depressed, and 
his affect was noted as appropriate.  His hygiene was good.  
There were no active hallucinations or delusions.  No 
homicidal or suicidal ideations were expressed.  The 
veteran's general fund of knowledge, attention span, 
concentration, insight, and judgment seemed to be "fair."  
Axis I diagnosis was PTSD, and depressive disorder, not 
otherwise specified.  GAF score was 70/80.

On October 25, 2005, the RO received the veteran's claim 
seeking to reopen a previously denied service connection 
claim for PTSD.  As noted, in a December 2005 rating 
decision, the RO granted service connection for PTSD, 
effective October 25, 2005.

In November 2005, the veteran underwent a VA examination for 
PTSD.  He was alerted and oriented as to time, place, and 
person.  He was casually dressed, well-groomed, cooperative, 
and attentive.  His gait and psychomotor activity were  
normal.  He appeared anxious and tense throughout the 
interview.  His mood was described as depressed, and his 
affect was regarded as restricted and tearful.  His speech 
was normal as to amount, rate, and rhythm.  There was no 
evidence of obsessions or compulsions.  His thoughts were 
goal-directed and coherent.  He denied any homicidal or 
suicidal ideations or plans.  His memory was grossly intact 
for recent and remote events.  His insight was limited.  The 
examiner noted that the veteran appeared to be able to 
protect himself from common dangers.  Axis I diagnosis was 
PTSD and dysthymic disorder.  GAF score was 50.

In October 2006, the veteran underwent a VA examination for 
PTSD.  His reported symptoms included sleep difficulties, 
flashbacks, and social avoidance.  On examination, the 
veteran appeared well-groomed.  He had appropriate affect, 
goal-directed speech, and good eye contact.  There were no 
suicidal or homicidal ideations, nor were there any auditory 
or visual hallucinations, paranoid thoughts, delusions, manic 
symptoms, obsessive compulsive symptoms, or panic attacks.  
The examiner noted that the veteran reported mild PTSD 
symptoms of infrequent nightmares, infrequent flashbacks, and 
intrusive thoughts only when he was  demonstrating avoidance 
behavior with regard to July 4th.  He was alert and oriented 
times three.  Judgment and insight were regarded as fair.  
The examiner opined that the veteran did not exhibit a 
deterioration of PSTD symptoms, explaining that his main 
problem is an irregular sleep-wake schedule due to his "on-
demand call duties" at his job.  The examiner noted that the 
veteran had moderate degree of social isolation, and a 
moderate degree of impaired social functioning only in his 
private life.  Axis I diagnosis was PSTD, chronic continuous, 
mild in nature.  GAF score was 80.  

The veteran was scheduled for a VA outpatient mental health 
visit in March 2007.   He related no significant changes in 
functioning, symptoms or stressors.  Impression was a history 
of chronic PTSD; a GAF score of 52 was assigned.

On June 16, 2008, the veteran underwent another VA 
examination for PTSD.  He reported having nightmares, sleep 
difficulties, trouble communicating with others, hearing 
voices, and flashbacks.  He reported homicidal ideation which 
was directed at his girlfriend.  He also stated that he had 
thoughts of killing himself, but had no plan.  He reported 
feelings of worthlessness.  He indicated that he did not like 
to go to ball games because he felt like people were watching 
him.   He also indicated that, at times, he would talk too 
fast and go too fast.  The examiner noted that the veteran 
did not endorse any symptoms of rituals, obsessions, or frank 
delusions.  

On examination, the veteran was alert, and oriented as to 
time, place, person, and situation.  He arrived on time and 
was neatly dressed.  There was no evidence of agitation or 
retardation.  He answered questions appropriately.  His 
speech was normal as to rate, rhythm, and volume.  He had 
good eye contact.  His mood was described as depressed and 
his affect was minimally restricted.  There was no evidence 
of suicidal or homicidal ideations during the interview.  
There were no current auditory or visual hallucinations.  His 
memory and insight were regarded as fair.  His judgment was 
adequate as to common danger.  He scored a 25/30 on his 
"MMSE," but did not attempt the attention and calculation 
tests.  Impression was PTSD, and a GAF score of 40 was 
assigned.  It was also noted that the veteran was working 
between 10 and 40 hours per week.

In July 2008, the veteran was referred to J. H., Ph.D., for 
psychological testing.  That examiner indicated that there 
were several inconsistencies in the veteran's report of 
symptoms and his objective presentation.  In this regard, it 
was noted that the veteran was grossly over-endorsing 
pathology on psychological tests that render them of little 
clinical utility.  The examiner stated that the veteran 
endorsed symptoms consistent with PTSD and a depressive 
disorder; a moderate level of impairment was indicated.  The 
examiner also stated that the veteran did appear to be 
capable of managing his own financial affairs.  It was 
further noted that there may be situational factors that were 
contributing to the veteran's response bias, but that was not 
confirmed.  Axis I diagnosis was PTSD, by history, and 
moderate depressive disorder, not otherwise specified.  GAF 
score was 58.  

On review, the Board finds that the competent medical 
evidence of record, to include the November 2005 and June 
2008 VA examination reports, is probative of a PTSD 
disability picture that more nearly approximates the criteria 
for a 50 percent disability rating.  In this regard, the 
evidence shows that the veteran's PTSD is primarily 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
minimally restricted affect; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; depression; and difficulty in establishing and 
maintaining effective work and social relationships.  
Notably, the veteran first reported suicidal and homicidal 
ideations during the June 2008 VA examination.  The veteran, 
however, had no suicidal plan in place, and neither ideation 
was endorsed during the examination.  

The Board further finds that a higher disability rating of 70 
percent is not warranted at any time during the applicable 
appellate period.  Significantly, the evidence does not show 
that the veteran's PTSD is manifested by symptoms suggestive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: obsessional 
rituals which interfered with routine activities; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; and difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  

Rather, the evidence shows that the veteran is well-groomed 
and maintains good eye contact during examinations.  His 
speech is goal-directed, and he is oriented as to time, 
place, and person.  Although the June 2008 VA examiner 
assigned a GAF of 40, which is indicative of a serious 
impairment in social and occupational functioning, the 
veteran reported that he had been able to maintain employment 
until at least November 2008 (see hearing transcript), 
working anywhere from 10 to 40 hours per week.  Moreover, one 
month following the June 2008 VA examination, J. H., Ph.D., 
opined that only a moderate degree of impairment was present, 
and a GAF score of 58 was assigned, which is indicative of 
moderate symptomatology.  That psychologist also emphasized 
that the veteran was grossly over-endorsing pathology on 
psychological tests.  

Therefore, even considering the veteran's depression, 
reported suicidal and homicidal ideations, and the one GAF 
score of 40, there are several inconsistencies in the 
veteran's report of symptoms and his objective presentation.  
The Board finds that the above-noted evidence does not show 
that the veteran's PTSD disability picture is productive of 
symptomatology warranting a 70 percent disability rating for 
the applicable time period.  Thus, the Board concludes that 
the criteria for an initial disability rating higher than 50 
percent for PTSD are not met or nearly approximated.

The veteran is competent to describe his PTSD symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose the severity of his PTSD because he has not been 
shown to have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular disability rating 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2008).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board finds that a referral for an increased 
disability rating on an extraschedular basis is not 
warranted.  In this regard, the veteran's PTSD has not 
required frequent hospitalization.  According to the June 
2008 VA examination report, the veteran indicated that he was 
still employed.  The veteran recently indicated, during his 
December 2008 hearing, that he quit his job about a month 
prior, however, he has not submitted any objective evidence 
to that effect.  In any event, the Board finds that the 
disability picture presented by the veteran's service-
connected PTSD is not so exceptional or unusual as to render 
impractical the application of regular schedular standards.  
Thus, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 50 percent for PTSD is 
granted, subject to the regulations governing the award of 
monetary benefits.


REMAND

In August 1992, the veteran filed his initial claim of 
service connection for PTSD.  In an October 1992 rating 
decision, the RO denied service connection for PTSD, and in 
the same month, the RO notified him of the determination and 
of his appellate rights.  The veteran did not appeal.  

In June 1995, the RO received the veteran's request to reopen 
his service connection claim for PTSD, the RO essentially 
declined to reopen the claim, and in the same month, the RO 
notified him of the determination and of his appellate 
rights.  The veteran did not appeal.  

On October 25, 2005, the RO received another request from the 
veteran to reopen his service connection claim for PTSD, 
which was granted by the RO in December 2005, effective the 
date his reopened claim was received, i.e., October 25, 2005.

If a veteran does not file a timely notice of disagreement 
within one year of receiving notice of the determination, the 
decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).  An 
unappealed rating decision, however, only becomes final in 
the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).  

Here, during his videoconference hearing conducted in 
December 2008, the veteran alleged that the RO's October 1992 
and June 1995 rating decisions that denied service connection 
for PTSD were the product of clear and unmistakable error.  
To date, the RO has not considered whether its unappealed 
October 1992 and June 1995 rating decisions contained clear 
and unmistakable error.

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).   As such, in the absence of clear and 
unmistakable error, the RO assigned the earliest possible 
effective date for its grant of the reopened claim, which as 
noted above was received by VA on June 4, 2002.  See Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA 
determines that the earlier decision was clearly and 
unmistakably erroneous, the prior decision will be reversed 
or amended, and for the purposes of authorizing benefits, the 
rating or adjudicative decision that constitutes a reversal 
of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the correct 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (2008).  Thus, if VA determines that 
either the October 1992 or the June 1995 rating decision 
contains clear and unmistakable error, the effective date 
would be assigned as if there were no such determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must adjudicate the 
issue of clear and unmistakable error 
in the RO's October 1992 and June 1995 
rating decisions that denied service 
connection for PTSD.  Thereafter, the 
RO/AMC must reconsider the veteran's 
claim of entitlement to an effective 
date prior to October 25, 2005, for the 
award of service connection for PTSD.  

2.  If the benefit sought on appeal is 
not granted, the RO/AMC should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).   The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


